Citation Nr: 0028490	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease due to non-steroidal anti-inflammatory drugs used 
secondary to service-connected muscle strain of the left 
lower leg and right groin.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lesion of the left 
calf.

3.  Entitlement to an increased evaluation for facial 
lesions, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for muscle strain 
of the lower left leg.

5.  Entitlement to a compensable evaluation for muscle strain 
of the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  
He has unverified service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

At the outset the Board notes that the veteran's claims for 
increased evaluations for his service-connected disabilities 
are well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such a duty to assist is mandated by 38 U.S.C.A. 
§ 5107(a).

A review of evidence submitted by the veteran, as well as VA 
treatment records reflects that he has received additional 
treatment for his disabilities from private health care 
providers.  However, there is no indication that such 
treatment records have been requested for inclusion in the 
claims file.  Specifically, a VA outpatient entry, dated 
August 4, 1997, noted that the veteran received his regular 
care at Heartland Medical Clinic.  However, the only record 
from that clinic is an entry dated in February 1995 which 
references treatment for ear complaints.  An attempt must be 
made to obtain these records and associate them with the 
claims file.

The veteran submitted a letter from G. E. Shoephoerster, M. 
D., in April 2000.  Dr. Shoephoerster stated that he had been 
treating the veteran since 1987.  In his letter, Dr. 
Shoephoerster also stated that the veteran had been referred 
to a local orthopedic physician for evaluation of his left 
leg pain in February 2000.  However, there is no indication 
in the claims file that Dr. Shoephoerster's treatment records 
have been requested, especially, the February 2000 orthopedic 
evaluation that he arranged for the veteran.  

A review of VA treatment records reflects that several 
diagnostic tests may have been ordered but have not been 
associated with the claims file.  A June 1995 neurological 
consultation indicated that electromyography (EMG) studies 
were to be done on the veteran's left leg.  The results of 
such studies, if they were done, are not of record.  Further, 
a November 1995 surgery outpatient clinic entry noted that 
magnetic resonance imaging (MRI) of the left calf was to be 
done in order to more fully evaluate the veteran's 
complaints.  However, there is no indication in the VA 
records associated with the claims file that the MRI was 
performed, or if it was, the results are not of record.  If 
these studies were performed, the results would be of use in 
evaluating the severity of the veteran's service-connected 
left lower leg muscle disability.  Moreover, if there are 
outstanding VA treatment records, they must be obtained and 
associated with the claims file before any further action can 
be accomplished on any of the issues on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran was granted service connection for muscle strain 
of the left lower leg in October 1976.  Service connection 
was based on SMRs submitted by the veteran, for a period of 
active duty for training in March 1976, that reflected 
treatment for slight pain in the left lower leg that was the 
result of a fall while engaged in ski training.  The veteran 
was a member of the Army Reserve at that time.  However, the 
only medical records associated with the claims file for that 
reserve service are the several entries provided by the 
veteran.  A formal request for the veteran's reserve records 
was not made.  However, an attempt must be made to obtain any 
outstanding SMRs.  Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999).  As the veteran's reserve service occurred after 
the fire at the National Personnel Records Center (NPRC) they 
would not have been affected by the fire.

The Board further notes that the veteran stated in his notice 
of disagreement (NOD), received in August 1995, that he never 
asked for his claim for service connection for lesion of the 
left calf be reopened.  However, the issue continued to be 
adjudicated.  The Board has reviewed the veteran's several 
lay statements since his August 1995 NOD and it is not clear 
whether he intended to pursue a claim for this issue or not.  
Accordingly, this must be clarified.  

Finally, the Board notes that the Rating Schedule has been 
revised with respect to the ratings applicable to muscle 
injuries, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55 - 4.73 (1999); 
38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and reserved).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has not 
yet rated the veteran's two muscle-related service-connected 
disabilities in light of the new regulations in order to 
determine which set of criteria may be more favorable to the 
veteran.

The veteran's case is remanded in order to comply with 
procedural due process requirements.  The Board makes no 
finding and intimates no opinion as to whether the veteran 
has submitted new and material evidence for entitlement to 
service connection for a lesion of the left calf or whether 
his claim for pelvic ulcer disease, secondary to treatment 
for service-connected disabilities, is well grounded.  Morton 
v. West, 12 Vet. App. 145 (1999).

In order to fairly adjudicate the veteran's claim, the case 
must be remanded for further development.  Therefore, the 
veteran's case is REMANDED for the following action.

1.  The veteran should be contacted and 
requested to verify whether or not he is 
pursuing a claim for entitlement to 
service connection for a left calf lesion 
based on new and material evidence.  Any 
response received from the veteran on 
this issue should be associated with the 
claims file.  In the absence of a reply 
from the veteran indicating that he has 
withdrawn the issue from consideration, 
it will remain on appeal.

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  The veteran should 
be advised that he is ultimately 
responsible for obtaining any private 
treatment records, however, the RO may 
attempt to assist him in this endeavor.  
Any records received should be associated 
with the claims file.

3.  The veteran should be contacted and 
requested to provide evidence of his 
service in the Army Reserve, to include 
his unit assignment, service number, and 
period of service.  A request for the 
veteran's reserve medical records should 
then be made to the NPRC or Army Reserve 
Personnel Center as may be appropriate.  
Any attempts to secure these records must 
be documented in the claims file.  Any 
records obtained should be associated 
with the claims file.

4.  In light of the time involved in the 
development of a remand, the veteran 
should be afforded appropriate VA 
examinations to assess the current status 
of his service-connected disabilities.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The report of examination must 
be typed and must include the complete 
rationale for all opinions expressed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  This 
should include adjudication of the 
muscle-related claims in light of the 
change in regulations, effective in July 
1997.  See VAOPGCPREC 3-2000 for 
application of old and revised rating 
criteria.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the veteran until she is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


